DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the UAV attached to both the one or more display screens and the one or more cameras by the same connector concurrently must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Objections
Claim 12 is objected to because of the following informalities:  It appears that the word “is” is missing between UAV and attached on line 1.  Appropriate correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low" in claim 8 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “low” renders the phrase “voltage of the battery” indefinite because it is not possible to ascertain what battery voltage is considered to be “low”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 16 are rejected under 35 U.S.C. 102(a2) as being anticipated by Wu et al. (hereinafter Wu, US Publication Number 20170043870)
Regarding claim 1, Wu discloses an unmanned aerial system (UAS), comprising an unmanned aerial vehicle (Figures 2 and 3 element 101); and a connector (Figures 6 and 7 elements 103 and 202), integral to the UAV, configured to attach to one of different external components (Figures 6 and 7).
Regarding claim 2, Wu discloses the above UAS wherein the connector comprises at least one male or one female connection (Figures 6 and 7 element 202).
Regarding claim 16, Wu discloses an unmanned aerial system (UAS) comprising: an unmanned aerial vehicle (Figures 2 and 3 element 101); a controller configured to transmit one or more commands to the UAV (Paragraph 223); a connector, integral to the UAV, configured to attach to one of different external components (Figures 6 and 7 elements 103 and 202); and a power source configured to provide power to the UAV (Paragraph 160).
Claim(s) 1, 3-5 and 9-12 are rejected under 35 U.S.C. 102(a2) as being anticipated by Molnar et al. (hereinafter Molnar US Publication Number 20170240279).
Regarding claim 1, Molnar discloses an unmanned aerial system (UAS) (Figures 1-15), comprising: an unmanned aerial vehicle (UAV) (Figures 1-3, 5-9 and 11-13 element 10, Figures 4, 10 and 15 elements 10a and 10b and Figure 14 elements 10c and 10d); and a connector, integral to the UAV, configured to attach to one of different external components (Figures 1, 3 and 7 element 103, Figures 2, 4-6 10 and 12-15 unlabeled connector,  Figures 8, 9 and 11 upper and lower portions of the unlabeled connector and Figures 3 and 11 element 202).  The examiner notes the claim only requires that the connector be configured to be attached to one external components and does not positively claim the “different external components”. As such, Molnar discloses such a connector.
Regarding claim 3, Molnar discloses the above UAS wherein the UAV is attached to one or more display screens (Figures 8, 9 and 11 element 100) by the connector, the UAV is configured to transmit data to the one or more display screens, and the one or more display screens are configured to display a message based on the transmitted data (Paragraphs 46, 76, 79 and 84).
Regarding claim 4, Molnar discloses the above UAS wherein the UAV is attached to one or more cameras (Figures 8, 9 and 11 element 600), and the UAV is configured to recognize an event or a particular person (Paragraphs 53 and 54).
Regarding claim 5, Molnar discloses the above UAS wherein the UAV is configured to transmit the data based on the event or particular person (Paragraphs 76, 79 and 84).
Regarding claim 9, Molnar discloses the above UAS wherein the UAV is configured to land on a platform configured to receive and protect the UAV (Figures 1-3, 
Regarding claim 10, Molnar discloses the above UAS wherein the UAV is configured to autonomously navigate within a predetermined area (Paragraphs 53 and 54).
Regarding claim 11, Molnar discloses the above UAS further comprising a controller, wherein the controller is configured to transmit one or more commands to the UAV, the one or more commands instructing the UAV to display an advertising message (Paragraph 53).
Regarding claim 12, Molnar discloses the above UAS wherein the UAV attached to one or more projectors by the connector, and the UAV is configured to cause the projector to project an advertising message (Figure 11 element 200, Paragraph 46).
Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a2) as being anticipated by Molnar et al. (hereinafter Molnar ‘277, US Publication Number 20170240277)
Regarding claim 1, Molnar ‘277 discloses an unmanned aerial system (UAS), comprising an unmanned aerial vehicle (Figure 1 element 10); and a connector (Figure 1 unlabeled integral connector connected to element 100), integral to the UAV, configured to attach to one of different external components. The examiner notes the claim only requires that the connector be configured to be attached to one external components and does not positively claim the “different external components”. As such, Molnar ‘277 discloses such a connector.
Regarding claim 6, Molnar ‘277 discloses the above UAS further comprising: a tether (Figure 1 element 30) operably connected to the UAV at a first end and operably connected to a platform at a second end (Figure 1 element 50); wherein the UAV is configured to receive data transmitted through the tether, and the data includes instructions commanding the UAV to return the platform (Paragraphs 41 and 42).
Claim(s) 1, 7, 11, 12 and 16-18 is/are rejected under 35 U.S.C. 102 (a1) and (a2) as being anticipated by Verma (US Publication Number 20160041628).
Regarding claim 1, Verma discloses an unmanned aerial system (UAS) (Figures 7 and 8 element 700 and Figures 13-15), comprising an unmanned aerial vehicle (Figures 7 and 8 element 800 and Figures 13-15, Paragraph 97); and a connector (Figure 14 element 1005 and Figure 15 unlabeled connector connected to element 1004), integral to the UAV, configured to attach to one of different external components (Figures 14 and 15). The examiner notes the claim only requires that the connector be configured to be attached to one external components and does not positively claim the “different external components”. As such, Verma discloses such a connector.
Regarding claim 7, Verma discloses the above UAS wherein the UAV is attached to a robotic arm by the connector (Figure 14 elements 1006 and 1007 and Figure 15 element 1004) and the UAV is configured to carry advertising devices using the robotic arm (Paragraphs 21, 105 and 137).
Regarding claim 11, Verma discloses the above UAS further comprising a controller (Figure 12 element 1001), wherein the controller is configured to transmit one or more commands to the UAV, the one or more commands instructing the UAV to display an advertising message (Paragraphs 21, 99, 105 and 137).
Regarding claim 12, Verma discloses the above UAS wherein the UAV is attached to one or more projectors by the connector (Figure 14 element 1002), and the UAV is configured to cause the projector to project an advertising message (Paragraphs 21, 105 and 137).
Regarding claim 16, Verma discloses an unmanned aerial system (UAS) (Figures 7 and 8 element 700 and Figures 13-15) comprising: an unmanned aerial vehicle (UAV) (Figures 7 and 8 element 800 and Figures 13-15); a controller configured to transmit one or more commands to the UAV (Figure 12 elements 801, 800, 1001); a connector, integral to the UAV, configured to attach to one of different external components (Figure 14 element 1005 and Figure 15 unlabeled connector connected to element 1004); and a power source configured to provide power to the UAV (Figure 12 element 1207). The examiner notes the claim only requires that the connector be configured to be attached to one external components and does not positively claim the “different external components”. As such, Verma discloses such a connector.
Regarding claim 17, Verma discloses the above UAS wherein the UAV is configured to receive at the connector at least one robotic arm (Figure 14 elements 1006 and 1007, Figure 15 element 1004), and the at least one robotic arm is configured to hold an advertising message (Paragraphs 21, 105).
Regarding claim 18, Verma discloses the above UAS wherein the UAV is configured to autonomously navigate within a programmed area (Paragraph 123), and the UAV is further configured to display a message in response to identifying a specific event (Figures 37 and 38, Paragraphs 108,109).
Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Wang (US Publication Number 20160039540).
Regarding claim 1, Wang discloses an unmanned aerial system (UAS), comprising an unmanned aerial vehicle (Figure 2 element 201); and a connector (Figure 2 element 205, Paragraph 68), integral to the UAV, configured to attach to one of different external components (Paragraph 68).  The examiner notes the claim only requires that the connector be configured to be attached to one external components and does not positively claim the “different external components”. As such, the connector of Wang which attaches to the energy provision station discloses such a connector.
Regarding claim 8, Wang discloses the above UAS wherein the UAV includes a maintenance bay housing a battery (Figure 2 element 204, Paragraph 67) and the UAV is configured to return to a platform when a voltage of the battery low (Paragraph 83).
Claim(s) 16, 19 and 20 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Trowbridge et al. (hereinafter Trowbridge, US Publication Number 20140231590)
Regarding claim 16, Trowbridge discloses an unmanned aerial system (UAS) (Figure 1 element 100 and Figure 6 element 600) comprising: an unmanned aerial vehicle (UAV) (Figure 1 element  150, Figure 5 element 540 and Figure 6 element 640); a controller configured to transmit one or more commands to the UAV (Figure 1 elements 110 and  160, Paragraph 81); a connector, integral to the UAV, configured to attach to one of different external components ( Figure 5 element 532 and Figure 6 element 646); and a power source configured to provide power to the UAV (Paragraph 
Regarding claim 19, Trowbridge discloses the above UAS wherein the UAV is a first UAV, the UAS further comprising a second UAV, (Figure 5 element 550 and Figure 6 element 660), wherein both the first and second UAVs are configured to collectively lift a platform (Figure 5 element 510 and Figure 6 element 610), the platform including fireworks.  The examiner notes that the claim does not positively claim the platform or fireworks, but merely requires that the UAVs are configured to collectively lift a platform with fireworks.  As such the UAS of Trowbridge is configured to lift any given platform.
Regarding claim 20, Trowbridge discloses the above UAS wherein at least one of the first and second UAVs is configured to launch fireworks from the platform (Figure 1 elements 154, 156 and 194, Paragraph 32). The examiner notes that the claim does not require that the UAV actually launch any fireworks, but merely be configured to do so.  As the UAVs have multiple transceivers they can be considered to be configured to launch fireworks from a platform by sending a signal.
Response to Arguments
Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the connector of Molnar isn’t “configured to carry different types of components”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, the examiner points to the rejection of claim 1 under Molnar.  The claim only requires that the connector be configured to be attached to one external component and does not positively claim the “different external components”. 
Regarding the argument the Molnar ‘277 doesn’t show the connector as claimed, the examiner notes that the applicant has argued specifically the tether doesn’t constitute a connector as claimed.  However, the examiner points to both the current and previous rejections neither of which used the tether to reject the connector and the argument is therefore moot. The statement that the entirety of reference does not teach the claim limitations is a mere allegation of patentability over the cited art.
Regarding the argument that the grippers of Verma do not constitute a connector as claimed, the examiner agrees and points to the current rejection of claim 1 under Verma.  However, the grippers of Verma were not used to reject the connector as claimed of claim 16 and the argument is therefore moot.  The statement that the entirety of reference does not teach the claim limitations is a mere allegation of patentability over the cited art.
Regarding the argument that the landing stand of Wang fails to teach a connector as claimed, the examiner notes that the landing stand is a part of the UAV as described in cited paragraph 68 and therefore integral to it.  The claim only requires that the connector be configured to be attached to one
Regarding the argument that Trowbridge does not show a connector as claimed, the examiner points to the above rejection. The previously cited winch is a part of the UAV and therefore integral to it.  The applicant’s argument consist of listing several sections of the Trowbridge and then stating that they do not constitute a connector as claimed.  The applicant does not state why they do not constitute a connector as claimed. Specifically, the applicant  points out that there is a winch assembly and lists the parts and functions of the winch, but makes no statement as to why a winch as described is not a connector as claimed.  The statement that the entirety of reference does not teach the claim limitations is a mere allegation of patentability of the cited art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644